Order entered March 2, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00025-CV

                          SHANNON RICE, Appellant

                                         V.

                          PATRICIA WOOD, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03744-D

                                     ORDER

      The clerk’s record in this case is overdue. By postcard dated January 10,

2020, we notified the Dallas County Clerk that the clerk’s record was overdue. We

directed the County Clerk to file the record within thirty days. To date, the County

Clerk has not filed the clerk’s record nor otherwise responded to our notice.

      Accordingly, we ORDER the County District Clerk to file, within TEN

DAYS of the date of this order, either (1) the clerk’s record, or (2) written

verification that appellant is not entitled to proceed without payment of costs and
has not paid for or made arrangements to pay for the record. We notify appellant

that if we receive verification she is not entitled to proceed without payment of

costs and has not paid for or made arrangements to pay for the clerk’s record, we

will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk to send copies of this order to:


      John Warren
      Dallas County Clerk
      All parties

                                            /s/    BILL WHITEHILL
                                                   JUSTICE